—In a matrimonial action in which the parties were divorced by a judgment dated June 29, 1977, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Covello, J.), dated April 3, 2000, which granted the motion of the plaintiff former wife for leave to enter a judgment against him for arrears in alimony in the principal sum of $22,350, for an income execution order, and for an award of an attorney’s fee in the sum of $1,300.
Ordered that the order is affirmed, with costs.
The Supreme Court properly awarded the plaintiff an attorney’s fee pursuant to Domestic Relations Law § 238 (see, Stein v Sandow, 97 AD2d 838).
The defendant’s remaining contentions are without merit. Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.